United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J.,
and
DEPARTMENT OF VETERANS AFFAIRS,
ALEDA E. LUTZ VA MEDICAL CENTER,
Saginaw, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1264
Issued: February 16, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 10, 2020 appellant, through counsel, filed a timely appeal from an April 29, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish more than two
percent permanent impairment of his right lower extremity, for which he previously received a
schedule award.
FACTUAL HISTORY
On December 19, 2002 appellant, then a 44-year-old nursing assistant, filed a traumatic
injury claim (Form CA-1) alleging that on December 18, 2002 he injured his right kneecap when
he slipped on ice while in the performance of duty. By decision dated January 21, 2003, OWCP
accepted the claim for right knee sprain.3 Appellant returned to full-time modified-duty work on
February 11, 2003 and full-time regular-duty work on March 5, 2003.4
OWCP thereafter received an October 3, 2017 medical report by Dr. Catherine Watkins
Campbell, Board-certified in occupational medicine. Dr. Watkins Campbell noted a history of the
accepted December 18, 2002 employment injury.5 On physical examination appellant presented
wearing braces bilaterally and ambulated with a mild-to-moderately antalgic gait. On general
examination she found limited ability to squat, negative Trendelenburg sign bilaterally, and no
laxity in the right knee. Dr. Watkins Campbell reported medial joint line tenderness of the right
knee, mild patellar crepitance of the right knee, negative popliteal examination on the right, and
normal strength. On range of motion (ROM) examination of the right knee, she reported three
measurements of appellant’s right knee consisting of 120, 120, and 125 degrees of flexion, and 14, -10, and -9 degrees of extension. She reported that appellant was at maximum medical
improvement (MMI) on August 10, 2017, the date of the examination.
Dr. Watkins Campbell referred to the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides)6 and utilized the diagnosisbased impairment (DBI) rating method to find that, under Table 16-3 (Knee Regional Grid), page
509, the class of diagnosis (CDX) for a knee strain resulted in a class 1 impairment for “mild
motion deficits” with a default value of seven. Dr. Watkins Campbell assigned a grade modifier
for functional history (GMFH) of 1, at page 516, based on appellant’s gait derangement consistent
with “antalgic limp with asymmetric shortened stance, corrects with footwear modifications and/or
orthotics.” She assigned a grade modifier for physical examination (GMPE) of 1, at page 517,
based on minimal palpatory findings, consistently documented, without observed abnormalities.
She further noted a GMPE of 1 as appellant’s range of motion revealed “mild or arthrodesis in
position of function.” Dr. Watkins Campbell found that a grade modifier for clinical studies
3

Appellant was paid continuation of pay from December 19, 2002 through February 1, 2003.

4

On December 11, 2009 OWCP indicated that there was no activity in the claim since 2003 and it was placed in a
case-closed status. Appellant retired effective November 30, 2015.
5

Dr. Campbell referenced a 2014 work injury in which appellant tripped and fell while assisting a patient and
reinjured his right knee and lower back. She noted having no documentation of the 2002 injury. She rated the right
knee based on the assumption that a recognized injury occurred in 2002 and again in 2014.
6

A.M.A., Guides (6th ed. 2009).

2

(GMCS) was not applicable as the clinical studies were used to establish the diagnosis and proper
placement in the regional grid. She utilized the net adjustment formula (GMFH - CDX) + (GMPE
- CDX) = (1 - 1) + (1 - 1) = 0, which resulted in a grade C or seven percent permanent impairment
of the right lower extremity. Dr. Watkins Campbell did not provide a ROM impairment rating
pursuant to Table 16-23 (Knee Motion Impairments), page 549. She concluded that appellant had
seven percent permanent impairment of the right lower extremity under the DBI rating method.
On June 7, 2019 OWCP routed Dr. Watkins Campbell’s October 3, 2017 report, a
statement of accepted facts (SOAF), and the case file to Dr. Herbert White, Jr., a Board-certified
orthopedic surgeon serving as a district medical adviser (DMA), for review and a determination
of permanent impairment of the right lower extremity in accordance with the sixth edition of the
A.M.A., Guides and the date of maximum medical improvement (MMI).
In a June 12, 2019 report, Dr. White reviewed the medical record, including the report of
Dr. Watkins Campbell. He found that the diagnosis of right knee sprain had been established.
Using the DBI method with reference to appellant’s right knee condition, the DMA found that,
under the sixth edition of the A.M.A., Guides, Table 16-3, page 509, the CDX for a knee strain
resulted in a class 1 impairment for “palpatory findings” with a default value of two. Dr. White
assigned a GMFH of 1 based on appellant’s abnormal gait. He assigned a GMPE of 1 based on
tenderness. Dr. White found that a GMCS was not applicable as the clinical studies were used to
establish the diagnosis and proper placement in the regional grid. He utilized the net adjustment
formula (GMFH - CDX) + (GMPE - CDX) = (1 - 1) + (1 - 1) = 0, which resulted in a grade C or
two percent permanent impairment of the right lower extremity. Dr. White referenced Dr. Watkins
Campbell’s right knee ROM measurements for flexion 120, 120 and 125 degrees and for flexion
contracture -14, -10, and -9 degrees and opined that pursuant to Table 16-23, Knee Motion
Impairments, page 549, these ROM findings were normal. Dr. White addressed the discrepancy
between his rating of two percent impairment and Dr. Watkins Campbell’s rating of seven percent
impairment of the right lower extremity and explained that Dr. Watkins Campbell noted that
appellant had decreased ROM of the right knee; however, upon application of her findings to Table
16-23, ROM was found to be normal. He concurred that the date of MMI was August 10, 2017.
By decision dated November 19, 2019, OWCP granted appellant a schedule award for two
percent permanent impairment of the right lower extremity. The period of the award ran for 5.76
weeks for the period August 10 to September 19, 2017, and was based on the opinion of the DMA.
On November 26, 2019 appellant, through counsel, requested a telephonic hearing before
a representative of OWCP’s Branch of Hearings and Review and submitted a supplemental report
from Dr. Watkins Campbell in which she addressed the discrepancy between her impairment
findings and Dr. White’s. Referencing the A.M.A., Guides, Dr. Watkins Campbell asserted that
Dr. White erroneously applied the use of the stand-alone ROM method, which was permissible for
some diagnoses primarily in the upper extremity ratings. She indicated that there was no asterisk
by the knee strain diagnosis allowing for use of the ROM method. Dr. Watkins Campbell noted
that the examiner was to use the greater of the two values using the DBI method and ROM method.
She reiterated her prior opinion that appellant sustained seven percent impairment of the right
lower extremity.

3

An oral hearing was held on March 11, 2020. By decision dated April 29, 2020 OWCP’s
hearing representative affirmed the November 19, 2019 decision.
LEGAL PRECEDENT
The schedule award provisions of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.9 As of May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2009).10 The Board has approved the
use by OWCP of the A.M.A., Guides for the purpose of determining the percentage loss of use of
a member of the body for schedule award purposes.11
The sixth edition of the A.M.A., Guides provides a DBI method of evaluation utilizing the
World Health Organization’s International Classification of Functioning, Disability and Health
(ICF).12 In determining impairment for the lower extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the lower extremity
to be rated. With respect to the knee, the relevant portion of the leg for the present case, reference
is made to Table 16-3 (Knee Regional Grid) beginning on page 509.13 After the CDX is
determined from the Knee Regional Grid (including identification of a default grade value), the
net adjustment formula is applied using the GMFH, GMPE, and GMCS. The net adjustment
formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).14 Under Chapter 2.3, evaluators are
directed to provide reasons for their impairment rating choices, including choices of diagnoses
from regional grids and calculations of modifier scores.15

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

Id. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

10

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (March 2017).
11

P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro Rivera, 12 ECAB 348 (1961).

12
A.M.A., Guides, page 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF):
A Contemporary Model of Disablement.
13

See A.M.A., Guides 509, Table 16-3.

14

Id. at 515-22.

15

Id. at 23-28.

4

OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a DMA for an opinion concerning the nature and percentage of impairment in
accordance with the A.M.A., Guides, with the DMA providing rationale for the percentage of
impairment specified.16
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish more than two
percent permanent impairment of his right lower extremity, for which he previously received a
schedule award.
Appellant submitted an October 3, 2017 report from Dr. Watkins Campbell to support his
claim for a schedule award. Dr. Watkins Campbell reviewed appellant’s history and conducted an
examination. She reported a diagnosis of right knee strain. Utilizing the DBI methodology under
Table 16-3, page 509 of the sixth edition of the A.M.A., Guides, Dr. Watkins Campbell found that
appellant had a class 1, grade C impairment for “mild motion deficits” with a default value of
seven. She assigned grade modifiers and applied the net adjustment formula to find a net
adjustment of 0, which yielded seven percent right lower extremity permanent impairment.
OWCP properly referred the evidence of record to a DMA, Dr. White. In his June 12, 2019
report, the DMA disagreed with Dr. Watkins Campbell’s impairment rating of seven percent
because it was based on the (CDX) for a knee strain, class 1 impairment for “mild motion deficits.”
He correctly explained that Dr. Watkins Campbell provided right knee ROM for flexion of 120,
120 and 125 degrees and for flexion contracture of -14, -10, and -9 degrees. Pursuant to Table 1623, Knee Motion Impairments, these findings were normal and would not be appropriately rated
as “mild motion deficits.” Rather, “palpatory findings” more accurately described appellant’s
condition. The Board has held that, when an attending physician’s report gives an estimate of
permanent impairment, but it is not based on proper application of the A.M.A., Guides, OWCP
may follow the advice of the DMA if he or she has properly applied the A.M.A., Guides.17 In his
June 12, 2019 report, the DMA properly applied the A.M.A., Guides to the physical examination
findings of Dr. Watkins Campbell. He noted that the physical examination of record did not
demonstrate mild motion deficits and correctly noted the CDX resulted in a class 1 impairment
most consistent with “palpatory findings” with a default value of two. The DMA and Dr. Watkins
Campbell both recommended the same grade modifiers and provided a calculation of the net
adjustment formula. The Board finds that the DMA accurately summarized the relevant medical
evidence, provided detailed findings on examination, and reached conclusions about appellant’s
condition which comported with his findings, and with the appropriate provisions of the A.M.A.,

16

See supra note 10 at Chapter 2.808.6(f) (March 2017). See also P.W., Docket No. 19-1493 (issued August 12,
2020); Frantz Ghassan, 57 ECAB 349 (2006).
17
See J.D., Docket No. 19-0414 (issued August 19, 2019); P.L., Docket No. 17-0355 (issued June 27, 2018); see
also Ronald J. Pavlik, 33 ECAB 1596 (1982).

5

Guides.18 The DMA’s report therefore carries the weight of the medical evidence and establishes
that appellant has two percent permanent impairment of his right lower extremity.19
On appeal counsel contends that OWCP failed to give due deference to the findings of
appellant’s attending physician. The Board finds that this assertion is not meritorious. As
explained above, appellant has not established greater than two percent permanent impairment of
his right lower extremity.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than two
percent permanent impairment of his right lower extremity, for which he previously received a
schedule award.
ORDER
IT IS HEREBY ORDERED THAT the April 29, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 16, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

See J. M., Docket No. 18-1387 (issued February 1, 2019).

19

See F.T., Docket No. 16-1236 (issued March 12, 2018).

6

